The opinion of the court was delivered by
Redfield, J.
This action is assumpsit to recover the plaintiff’s wages as porter at the American House, Burlington. The plaintiff was hired by Crane, who went out of the case by bankruptcy and the case then proceeds against Stacy alone. The plaintiff claims that by the contract ho was to receive $25 per month, and have a room and board for his wife and child for “a sum equal to one-third of his wages,” and that nothing was said about the fees and perquisites of his position. It was proved that a considerable sum, from time to time, was paid to him by the guests and patrons of the hotel, for his services as porter. The defendant claimed that the perquisites were named and considered, and were a material element in the contract, and that plaintiff agreed to pay a reasonble compensation for the room and board of his wife and child. The plaintiff’s statement, that for the room and board of his family he should pay “a sum equal to one-third of his wages,” would imply that his wages were not a fixed sum, but dependent upon contingency, for one third of $25 is surely named.
A room and board for two persons at such a, hotel, would seem inadequate, at a rate less than $2 per week. And if the perquisites of the plaintiff’s place wore a considerable sum, so that the income of the plaintiff’s services in that position, would avail him $40 or $50 per month, it would support the defendant’s theory, and be more consistent with prices and justice. For one-third of *166$50 per month for the room and board of plaintiff’s wife and child, would not probably be deemed unreasonable compensation.
Besides, on the inquiry whether it be probable and reasonable that defendant agreed to furnish a room and board the plaintiff’s wife and child for $1.95 per week, or for a reasonable compensation, as the defendant claims, we think the jury have a right to know what were the whole wages, and income that the plaintiff re-cieved for services in that position. If his wages were stinted and small, it would be more probable that he would require and stipulate for limited expenses. While, on the other hand, if the whole income for his services was full and liberal, it would be natural and probable that he would consent to pay for the room and board furnished his wife and child by defendant, a “reasonable compensation,” such as would be expected by other men under like circumstances. We think the exclusion of this testimony was error.
Judgment reversed, and cause remanded.